Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0104379 A1 to Reinards in view of US 10229596 B1 A1 to Weinberg.
Claim 1. A vehicle, comprising: one or more image sensors configured to provide sensor image data representing a sensor image of a vicinity of the vehicle; Reinards [0009] teaches these sensors can each comprise stereo cameras with image processing systems and/or scanning laser range finders and/or PMD cameras and/or ultrasonic range finders.
Reinards [0017] teaches the image processing system continuously outputs a signal that contains information regarding the clearance profile available in front of the vehicle, i.e. the lateral distance of any detected obstacles from the central longitudinal plane of the vehicle 10, and the vertical distance of these obstacles from the ground. 
and one or more processors configured to: determine one or more obstacles from the sensor image data, the one or more obstacles corresponding to one or more image objects of the sensor image, Reinards [0017] teaches the first sensor 28 is constructed in this case as a stereo camera having two cameras arranged side by side transversely to the direction of travel V, and an image processing system, which can also be contained in the processing unit 32. The image processing system continuously outputs a signal that contains information regarding the clearance profile available in front of the vehicle, i.e. the lateral distance of any detected obstacles from the central longitudinal plane of the vehicle 10, and the vertical distance of these obstacles from the ground. 
determine a distance from ground for each of the one or more obstacles based its corresponding image object, Reinards [0017] teaches the first sensor 28 is constructed in this case as a stereo camera having two cameras arranged side by side transversely to the direction of travel V, and an image processing system, which can also be contained in the processing unit 32. The image processing system continuously outputs a signal that contains information regarding the clearance profile available in front of the vehicle, i.e. the lateral distance of any detected obstacles from the central longitudinal plane of the vehicle 10, and the vertical distance of these obstacles from the ground. 
Reinards [0021] teaches if there is a risk that the load may collide with the obstacle in the horizontal and/or vertical direction, the processing device 32 outputs a warning signal, preferably in the form of an acoustic or visual signal, to an operator in a cab 22 via an operator interface 38.
Reinards fails to explicitly teach triggering a safety operation. Weinberg, in the field of detecting clearance of an overhead structure, teaches and trigger a safety operation when the distance from ground is equal to or less than a safety height associated with the vehicle. Weinberg [col. 5, lines 33-48] teaches a distance from the overhead infrastructure 210 to the ground feature can then be determined, such as by adding h.sub.1 and h.sub.2. The distance from the overhead infrastructure 205 to the ground feature 210 can then be compared to a height of the vehicle 107. If the height of the vehicle 107 is larger than the distance from the overhead infrastructure 205 to the ground feature 210, an alarm can sound to alert a driver of the vehicle 107 or the vehicle 107 can automatically brake to avoid colliding with the overhead infrastructure 205. In an example, if the height of the vehicle 107 is larger than the determined distance from the overhead structure 205 to the ground feature 210, a subsequent measurement of the distance can be made at a later time to confirm the determined distance from the overhead structure 205 to the ground feature 210 before alerting the driver of the vehicle 107 or automatically braking the vehicle. 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify the determine one or more obstacles from the sensor image data, the one or more obstacles corresponding to one or more image objects of the sensor image by Reinards with Weinberg’s teaching of triggering a safety operation when the distance from ground is equal to or less than a safety height associated with the vehicle. One would have been motivated to perform this combination due to the fact that it allows a low cost system can accurately detect an infrastructure clearance and can provide an alert to a vehicle operator or can automatically brake the vehicle if the infrastructure clearance is smaller than a vehicle height. (Weinberg, col. 1, lines 24-27). In combination, Reinards is not altered in that Reinards continues to determine one or more obstacles from the sensor image data. Weinberg's teachings perform the same as they do separately of detecting and measuring bridges.
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection in image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Although not relied on US 2006/0129292 A1 to Ohkubo also teaches the limitations of claim 1 which are well-known in the art. 
Ohkubo [0007] teaches a vehicle driving support system is provided which comprises a camera for photographing an area surrounding a vehicle, the area including a road surface
Ohkubo [0023] teaches the three-dimensional image sensor 30 includes a light-emitting part, and a light-receiving part. The light-emitting part produces light, which is reflected off an object whose height is to be measured. The reflected light returns to and is detected by the light-receiving part. For example, as is the case with the camera 10, the four three-dimensional image sensors 30 are installed on the front, rear, left, and right sides of the vehicle 200 as shown in FIG. 2. The object to be measured includes the road surface itself, and a sidewalk raised by one step from the road surface, as well as the objects put on the road surface. The three-dimensional image sensor 30 can be, for example, an "EQUINOX" image sensor chip manufactured by Canesta, Inc. The height measurement section 32 measures a distance to each component of the nearby object, and a height of the component, the nearby object to be measured being located in the vehicle surrounding area, by analyzing the reflected light detected by the light-receiving part of the three-dimensional image sensor 30… the height measurement section 32 measures a distance to each component of the nearby object, and a height of the component, the nearby object to be measured being located in the vehicle surrounding area, by analyzing the reflected light detected by the light-receiving part of the three-dimensional image sensor 30. The height comparison section 34 compares the height of each component of the nearby object measured by the height measurement section 32 with a reference value. The reference value used may be a design value set depending upon a type of the vehicle. For example, a design value for the height of the lowermost parts of the left and right doors of the vehicle may be set as the reference value.
Ohkubo [0027] teaches the warning sound section 80 generates a predetermined warning sound when the risky point is detected by the risky-point detection section 36. This warning sound may be a simple one or a guidance voice announcing a more specific warning.
Claim 2. Reinards further teaches wherein the safety height is greater than a maximum height of at least one of the vehicle or a cargo of the vehicle. Reinards [0006] teaches detecting the dimensions of a clearance profile available in front of the vehicle in the direction of travel, a second sensor for detecting the dimensions of a load moved by the vehicle, and a processing device that is connected to the first and the second sensors and compares the dimensions of the clearance profile to the dimensions of the load on the basis of the signals of the first sensor and the second sensor
(Although not relied on Ohkubo [0035] teaches the risky point is detected using the reference value corresponding to the height of the lowermost parts of the left and right doors of the vehicle.)
Claim 3. Reinards further teaches wherein the vicinity of the vehicle comprises a monitoring area located ahead of the vehicle and disposed above a predefined height level. Reinards [0006] teaches detecting the dimensions of a clearance profile available in front of the vehicle in the direction of travel, a second sensor for detecting the dimensions of a load moved by the vehicle, and a processing device that is connected to the first and the second sensors and compares the dimensions of the clearance profile to the dimensions of the load on the basis of the signals of the first sensor and the second sensor
Reinards [0017] teaches the first sensor 28 is constructed in this case as a stereo camera having two cameras arranged side by side transversely to the direction of travel V, and an image processing system, which can also be contained in the processing unit 32. The image processing system continuously outputs a signal that contains information regarding the clearance profile available in front of the vehicle, i.e. the lateral distance of any detected obstacles from the central longitudinal plane of the vehicle 10, and the vertical distance of these obstacles from the ground. 
(Although not relied on Ohkubo [Abstract] teaches a three-dimensional image sensor and a height measurement section for detecting the height of an object existing in the surrounding area, a height comparator for comparing the height detected with a reference value, a collision detector for detecting a collision risk point whose height is higher than the reference value)
Claim 4. Reinards further teaches wherein the one or more image sensors are part of an optical imaging system, the optical imaging system comprising at least one lens and a focal length associated therewith. Reinards [0009] teaches these sensors can each comprise stereo cameras with image processing systems and/or scanning laser range finders and/or PMD cameras and/or ultrasonic range finders.
Reinards [0017] teaches the first sensor 28 is constructed in this case as a stereo camera having two cameras arranged side by side transversely to the direction of travel V, and an image processing system, which can also be contained in the processing unit 32.
Claim 5. Reinards further teaches wherein the determination of the distance from ground comprises: determining an obstacle range associated with a range of a respective obstacle from the at least one lens; determining, based on the sensor image, an image distance from ground for the corresponding image object; and determining the distance from ground based on the focal length, the image distance from ground, and the obstacle range. Reinards [0009] teaches these sensors can each comprise stereo cameras with image processing systems and/or scanning laser range finders and/or PMD cameras and/or ultrasonic range finders.
Reinards [0017] teaches the first sensor 28 is constructed in this case as a stereo camera having two cameras arranged side by side transversely to the direction of travel V, and an image processing system, which can also be contained in the processing unit 32. The image processing system continuously outputs a signal that contains information regarding the clearance profile available in front of the vehicle, i.e. the lateral distance of any detected obstacles from the central longitudinal plane of the vehicle 10, and the vertical distance of these obstacles from the ground. 
Claim 11. Weinberg further teaches further comprising: an infrared illumination device configured to at least partially illuminate a field of vision of the one or more image sensors. Weinberg [col. 3, lines 59-col. 4, line 4] teaches the transmitter 115 can include one or more infrared light emitting diodes or infrared laser diodes. During operation, the control circuitry 110 can instruct the transmitter 115 to emit a light beam 125 towards a target 130. The transmitter 115 can illuminate a field of regard using a single pulse of light. In an example, the light beam 125 can be steered across the field of regard, such as by using an electro-optic waveguide, a moveable mirror, a stationary optic (e.g., a beam splitter), or any other type of active optic. The light beam can illuminate the target 130. The receiver 120 can then receive a portion of a light beam 135 that can be reflected or scattered from the target 130. 
Claim 12. Reinards further teaches wherein a line of vision of the one or more image sensors is aligned in a forward driving direction and/or in a rear driving direction. Reinards [0017] teaches the first sensor 28 is constructed in this case as a stereo camera having two cameras arranged side by side transversely to the direction of travel V, and an image processing system, which can also be contained in the processing unit 32. The image processing system continuously outputs a signal that contains information regarding the clearance profile available in front of the vehicle, i.e. the lateral distance of any detected obstacles from the central longitudinal plane of the vehicle 10, and the vertical distance of these obstacles from the ground.
Claim 13. Weinberg further teaches wherein the one or more processors are further configured to trigger the safety operation only in the case that the distance from ground is equal to or less than the safety height for a time period greater than or equal to a predetermined time period. Weinberg [col. 5, lines 33-48] teaches a distance from the overhead infrastructure 210 to the ground feature can then be determined, such as by adding h.sub.1 and h.sub.2. The distance from the overhead infrastructure 205 to the ground feature 210 can then be compared to a height of the vehicle 107. If the height of the vehicle 107 is larger than the distance from the overhead infrastructure 205 to the ground feature 210, an alarm can sound to alert a driver of the vehicle 107 or the vehicle 107 can automatically brake to avoid colliding with the overhead infrastructure 205. In an example, if the height of the vehicle 107 is larger than the determined distance from the overhead structure 205 to the ground feature 210, a subsequent measurement of the distance can be made at a later time to confirm the determined distance from the overhead structure 205 to the ground feature 210 before alerting the driver of the vehicle 107 or automatically braking the vehicle.
Claim 14. Weinberg further teaches wherein, after the safety operation is triggered, the one or more processors are further configured to continue the safety operation during a time period in which the distance from ground is equal to or less than the safety height and to suspend or cancel the safety operation in the case that the distance from ground increases beyond the safety height. Weinberg [col. 5, lines 33-48] teaches a distance from the overhead infrastructure 210 to the ground feature can then be determined, such as by adding h.sub.1 and h.sub.2. The distance from the overhead infrastructure 205 to the ground feature 210 can then be compared to a height of the vehicle 107. If the height of the vehicle 107 is larger than the distance from the overhead infrastructure 205 to the ground feature 210, an alarm can sound to alert a driver of the vehicle 107 or the vehicle 107 can automatically brake to avoid colliding with the overhead infrastructure 205. In an example, if the height of the vehicle 107 is larger than the determined distance from the overhead structure 205 to the ground feature 210, a subsequent measurement of the distance can be made at a later time to confirm the determined distance from the overhead structure 205 to the ground feature 210 before alerting the driver of the vehicle 107 or automatically braking the vehicle.
Claim 17. Weinberg further teaches wherein the determining of determine one or more obstacles comprises determining an overpass extending over a path of travel of the vehicle, wherein the distance from ground is associated with a clearance height of the overpass. Weinberg [col. 5, lines 33-48] teaches a distance from the overhead infrastructure 210 to the ground feature can then be determined, such as by adding h.sub.1 and h.sub.2. The distance from the overhead infrastructure 205 to the ground feature 210 can then be compared to a height of the vehicle 107. If the height of the vehicle 107 is larger than the distance from the overhead infrastructure 205 to the ground feature 210, an alarm can sound to alert a driver of the vehicle 107 or the vehicle 107 can automatically brake to avoid colliding with the overhead infrastructure 205. In an example, if the height of the vehicle 107 is larger than the determined distance from the overhead structure 205 to the ground feature 210, a subsequent measurement of the distance can be made at a later time to confirm the determined distance from the overhead structure 205 to the ground feature 210 before alerting the driver of the vehicle 107 or automatically braking the vehicle.
Claim 18. Weinberg further teaches wherein the one or more processors are further configured to determine the clearance height of the overpass over the entire width of a lane. Weinberg [col. 4, lines 41-44] teaches at a distance of about 100 meters, a field of view of 1 degree can correspond to 1.7 meters. Thus, a field of view in a horizontal dimension in a range of 1.5 to 3 degrees can span a width of a lane or other overhead infrastructure.
Weinberg [col. 5, lines 33-48] teaches a distance from the overhead infrastructure 210 to the ground feature can then be determined, such as by adding h.sub.1 and h.sub.2. The distance from the overhead infrastructure 205 to the ground feature 210 can then be compared to a height of the vehicle 107. If the height of the vehicle 107 is larger than the distance from the overhead infrastructure 205 to the ground feature 210, an alarm can sound to alert a driver of the vehicle 107 or the vehicle 107 can automatically brake to avoid colliding with the overhead infrastructure 205. In an example, if the height of the vehicle 107 is larger than the determined distance from the overhead structure 205 to the ground feature 210, a subsequent measurement of the distance can be made at a later time to confirm the determined distance from the overhead structure 205 to the ground feature 210 before alerting the driver of the vehicle 107 or automatically braking the vehicle.
Claim 19. Weinberg further teaches wherein the one or more processors are further configured to determine a minimal clearance height of the overpass with respect to the width of the lane, wherein the distance from ground is associated with the minimal clearance height. Weinberg [col. 1, lines 12-14] teaches certain infrastructure, such as a bridge or overpass, can provide a clearance for a vehicle. A vehicle taller than the provided clearance can cause damage to the infrastructure.
Weinberg [col. 1, lines 21-27] teaches identify a clearance of the infrastructure, such as when used in a moving vehicle. The inventors have recognized, among other things, the need for a low cost system that can accurately detect an infrastructure clearance and can provide an alert to a vehicle operator or can automatically brake the vehicle if the infrastructure clearance is smaller than a vehicle height.
Weinberg [col. 2, lines 7-10] teaches the method can also include selecting a minimum determined height of the overhead obstacle as the height of the overhead obstacle. The overhead infrastructure can include a bridge or overpass.
Weinberg [col. 4, lines 41-44] teaches at a distance of about 100 meters, a field of view of 1 degree can correspond to 1.7 meters. Thus, a field of view in a horizontal dimension in a range of 1.5 to 3 degrees can span a width of a lane or other overhead infrastructure.
Claim 20. It differs from claim 1 in that it is a method performed by the vehicle of claim 1. Therefore claim 20 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 21. It differs from claim 5 in that it is a method performed by the vehicle of claim 5. Therefore claim 21 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 22. Claim 22 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0104379 A1 to Reinards in view of US 10229596 B1 A1 to Weinberg and in further view of US 2018/0162400 A1 to Abdar.
Claim 16. While Reinards and Weinberg are silent on claim 16, Abdar, in the field of vehicle support teaches wherein the safety operation comprises reducing an inflation pressure of one or more tires of the vehicle to reduce a maximum height of the vehicle. Abdar [0057] teaches a computer vision system 132, a navigation or pathing system 134, and/or an obstacle avoidance system 136. … The sensor fusion algorithm 130 may be configured to provide assessments based on the data from the sensor system 108 (e.g., evaluations of objects and/or features in an environment of the motor vehicle 100, evaluations of particular situations, and/or evaluations of possible impacts based on particular situations). The computer vision system 132 may be configured to process and analyze images (e.g., captured by a camera 134) to identify objects (e.g., people, other motor vehicles, obstacles, etc.) and/or features (e.g., lane information, traffic signals, etc.) in the environment of the motor vehicle 100, map the environment, track objects, estimate speed of objects, and/or may make use of an object recognition algorithm, a Structure from Motion (SFM) algorithm, video tracking, and/or other computer vision techniques. The navigation and pathing system 134 may be configured to determine a driving path for the motor vehicle 100, update the driving path dynamically while the motor vehicle 100 is in operation, and may do so incorporate data from the sensor fusion algorithm 130, a Global Positioning System (GPS) unit 148, and/or one or more predefined maps. The obstacle avoidance system 136 may be configured to identify, evaluate, and take action to avoid or otherwise negotiate obstacles in the environment of the motor vehicle 100. 
Abdar [0057] teaches in an example of implementing the corrective action, a height of at least some of the motor vehicle (e.g., one or more wheels and/or tires, a frame of the motor vehicle, a roof of the motor vehicle, etc.) may be modified (e.g., raised up, lowered down, etc.) (e.g., relative to one or more axles of the motor vehicle, relative to a ground upon which the motor vehicle is located, etc.) based upon the wind effect. For example, the height of at least some of the motor vehicle may be increased and/or decreased from a first height to a second height (e.g., if the motor vehicle is determined to be likely perform better (e.g., in terms of stability, safety, efficiency, etc.) in the wind at the second height). It may be appreciated that the modification of the height of the motor vehicle may be performed using height adjustable suspension (e.g., to change ground clearance), and/or by modifying one or more characteristics (e.g., pressure) of tires of the motor vehicle (e.g., by increasing or decreasing air pressure).
Thus, it would have been obvious to one of ordinary skill in the art to modify the determine one or more obstacles from the sensor image data, the one or more obstacles corresponding to one or more image objects of the sensor image by Reinards and Weinberg with Abdar teachings of the safety operation comprises reducing an inflation pressure of one or more tires of the vehicle to reduce a maximum height of the vehicle. One would have been motivated to perform this combination due to the fact that it incorporates into the design and function of the motor vehicle with engineering intent, and thus may contribute to, rather than detract from, an improved functioning of the motor vehicle. (Abdar, [0001]).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0104379 A1 to Reinards in view of US 10229596 B1 A1 to Weinberg and in further view of US 2005/0080530 A1 to Arduc et al., hereinafter, “Arduc”.
Claim 23. While Reinards and Weinberg are silent on claim 23, Arduc, in the field of vehicle support teaches wherein one or more processors are further configured to determine an impact time associated with an impact of the one or more obstacles into the vehicle when the clearance height is equal to or less than the safety height; and wherein the safety operation comprises displaying the impact time to a driver of the vehicle. Arduc [0010] teaches with the aid of a pre-crash sensor system the impact speed and time are determined in advance of the impact, and the impact situation is classified based on the impact speed.
Arduc [0053] teaches the crash sensor or impact sensor system 27 detects an expected impact within just a few milliseconds, and forwards information about the severity of the accident to the data evaluation device 30.
Arduc [0066] teaches in addition to statements about the time of the impact information about the expected severity of the accident can also be collected with the use of the near-field detection sensor 25.
Thus, it would have been obvious to one of ordinary skill in the art to modify the determine one or more obstacles from the sensor image data, the one or more obstacles corresponding to one or more image objects of the sensor image by Reinards and Weinberg with Arduc teachings of determining an impact time associated with an impact of the one or more obstacles into the vehicle. One would have been motivated to perform this combination due to the fact that it allows safety systems, which are effective in a preventive sense, even prior to a possible accident, and which utilize the pre-crash phase to expand protection of the passengers by employing additional safety measures and reducing the severity of the accident, are called pre-safe systems. (Arduc, [0005]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0104379 A1 to Reinards in view of US 10229596 B1 A1 to Weinberg and in further view of US 2015/0178928 A1 to Mika et al., hereinafter, “Mika”. 
Claim 24. While Reinards and Weinberg are silent on claim 24, Mika, in the field of determining distinct location of structures in a camera image teaches, wherein the one or more processors are further configured to determine an obstacle range for each of the one or more obstacles based on one or more calibrated camera lines superimposed onto the camera image, the obstacle range is associated with a range of the respective obstacle from the one or more cameras. Mika [0002] teaches a determination of the own position of an image camera within a space is required particularly in the case of "Virtual Studio" television productions in order to superimpose a virtual scene upon a real scene that the image camera records from the studio. The exact position and orientation of the image camera must be known so that the virtual scene can be calculated or superimposed upon the real scene in such a manner that there is a correct match between the real and virtual elements.
Mika [0023] teaches the own position of the image-recording camera thus determined can then be used to superimpose the real images of the camera at certain locations of the recorded space exactly with those virtual images that correspond to the view of the camera onto these locations.
Mika [0053] teaches the camera 20 can be firmly mounted in space 10 at least in the horizontal x- and y-direction; preferably, however, it is configured to be movable also in these axes, because particularly in the case of a camera that is freely movable in the space 10, the determination of the respective position and orientation is essential for the chromakey method used, in which the images recorded by the image-recording camera 20 are superimposed with virtual images.
Thus, it would have been obvious to one of ordinary skill in the art to modify the determine one or more obstacles from the sensor image data, the one or more obstacles corresponding to one or more image objects of the sensor image by Reinards and Weinberg with Mika teachings of determine an obstacle range for each of the one or more obstacles based on one or more calibrated camera lines superimposed onto the camera image. One would have been motivated to perform this combination due to the fact that it allows safety systems, which are effective in a preventive sense, even prior to a possible accident, and which utilize the pre-crash phase to expand protection of the passengers by employing additional safety measures and reducing the severity of the accident, are called pre-safe systems. (Mika, [0001-0002]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0104379 A1 to Reinards in view of US 10229596 B1 A1 to Weinberg and in further view of US 2015/0178928 A1 to Mika et al., hereinafter, “Mika” and JP 2006-050451 A to Hatanaka.
Claim 25. While Reinards, Weinberg and Mika are silent on claim 25, Hatanaka, in the field of obstacle warning systems teaches wherein determining the clearance height comprises: determining the clearance height from the camera image based on one or more lens equations and based on the obstacle range. Hatanaka [0022] teaches compared to the case where an image is picked up by an image pickup device having a standard lens, the image height decreases as the distance from the center of the field of view approaches the edge when the image is picked up by an image pickup device in which the curvature of the picked-up image is generated The imaging device obtains a curved image in which the degree of curvature (distortion) of the captured image increases as it approaches the end of the visual field.
Hatanaka [0031] teaches an imaging apparatus having a fisheye lens is provided. In the case of an imaging apparatus having a fisheye lens, the image height is larger at the end than the center of the field of view of the imaging apparatus, and the resolution of the captured image is improved.
Hatanaka  FIG. 5 is an explanatory diagram illustrating an example of correcting a curved portion of a captured image captured by the video camera 1, and FIG. 6 is an explanatory diagram illustrating an example of correcting a curved portion of the captured image captured by the video camera 2. The figure shows an example in which video cameras 1 and 2 are used to capture images of straight lines that are equally spaced on the road surface. As shown in the figure, in the video cameras 1 and 2 having a stereoscopic projection type fisheye lens, if the focal length of the fisheye lens is f and the incident angle with respect to the optical axis of the fisheye lens is θ, the image height y is y = 2 f tan (θ / 2). Since the image height y decreases as the incident angle θ increases as compared with the standard lens, in the images 1 a and 2 a captured by the video cameras 1 and 2, the distance between the straight lines is gradually narrowed as the distance from the center of the image increases. Become. In the corrected images 1b and 2b after the image data captured by the video cameras 1 and 2 are converted into post-correction data by the conversion tables 34a and 34b, the coordinates (x1 ′) of the output pixels are displayed so that straight lines with equal intervals are displayed. , Y1 ′) and (x2 ′, y2 ′) are created so as to map from the coordinates (x1, y1) and (x2, y2) of the input pixel, respectively.
Thus, it would have been obvious to one of ordinary skill in the art to modify the determine one or more obstacles from the sensor image data, the one or more obstacles corresponding to one or more image objects of the sensor image by Reinards, Weinberg and Mika with Hanataka teachings of determining the clearance height from the camera image based on one or more lens equations and based on the obstacle range. One would have been motivated to perform this combination due to the fact that it recognizing an obstacles and gives a warning. (Hanataka, [Abstract]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102013209873 to Pohlemann.
Pohlmann [0006] teaches it is proposed that the motor vehicle assistance device has at least one navigation unit which is provided to take into account, for route determination and navigation, the data of the sensor unit processed by the arithmetic unit. As a result, particularly reliable route determination and navigation can be achieved. In particular, a route determination and navigation can be achieved in which targeted routes with surrounding objects, such as, for example, bridges, tunnels, underpasses, overhead lines or the like, are bypassed or avoided with an excessively low clear height…it should be understood in this context in particular that the navigation unit is provided for this purpose is to compare the current total vehicle height with stored in the navigation unit and / or retrieved from the navigation unit clear heights of located on a possible route environment objects, such as bridges, tunnels, underpasses, overhead lines or the like. Preferably, this is to be understood in particular as meaning that the navigation unit is provided to avoid and / or bypass partial routes with a route determination and / or a navigation with respect to the current overall vehicle height to low environment objects.
Pohlmann [0007] teaches the motor vehicle assistance device is provided to warn the driver of low ambient objects in front of the current overall vehicle height and, in particular, to offer an alternative route, for example. As a result, environmental objects, in particular, that are not stored in a database of the navigation unit can also be taken into account. In particular, when the height of the obstacle or the height of the vehicle is not known or the height changes by a structure, such as by cargo in a truck, or if the height of the obstacle changes, such as at a construction site on a bridge can a reliable height detection can be provided. In particular, a collision can be avoided with respect to the current overall vehicle height to low environmental objects. Furthermore, in particular a check of the stored in the navigation unit and / or retrieved from the navigation unit clear heights done. In this context, a "clear height" should be understood as meaning, in particular, a minimum clearance height and / or a clearance height in a maintained direction of travel. There are various environment objects that would appear meaningful to a person skilled in the art, such as, for example, bridges, tunnels, underpasses, traffic signs, multi-storey car parks and / or overhead lines.
Pohlmann [0009] teaches it is further proposed that in a further method step by means of the navigation unit, a route is calculated as a function of a detected actual total vehicle height of the motor vehicle relative to a background. Preferably, the current overall vehicle height is compared with cleared heights stored in the navigation unit and / or ambient objects located on a possible route such as bridges, tunnels, underpasses, overhead lines or the like, in particular sub-routes with respect to the current total vehicle height be avoided and / or avoided around low environment objects. As a result, in particular a particularly reliable route calculation can be achieved. In particular, a route calculation can be achieved in which targeted routes with surrounding objects, such as, for example, bridges, tunnels, underpasses, overhead lines or the like, are bypassed or avoided with a height that is too low relative to the current overall vehicle height. 
Pohlmann [0017] teaches the vehicle has a device for determining a passageway for a vehicle under the obstacle 100 according to a first embodiment of the invention. For this purpose, a first, aligned in the direction of travel F sensor unit 2 with a measuring range 11 for measuring a headroom H under the obstacle 100 on the roof 10 of the vehicle 1 intended. By means of the first sensor unit 2 can determine the height and distance of a forward passage under the obstacle 100 , be determined. The sensors of the sensor unit 2 For example, they can be designed as optical sensors, ie ultrasound sensors, or as radar sensors. For this purpose, it is conceivable to use existing sensors in the vehicle such as radar sensors for distance control or camera sensors for traffic sign recognition.
A second sensor unit 4 with measuring range 40 is provided in the case of an existing roof structure 20 a height measurement of the roof structure 20 performs. In the example shown, a bicycle is on the vehicle roof 10 attached. The second sensor unit 4 determines the height h D of the roof structure 20 , For this purpose, for example, laser triangulation sensors, light section sensors with a large measuring range, camera sensors or similar sensors for the height measurement of objects in question. The second sensor unit 4 can, as shown in this example with in the, often used on estate cars, "sharkfin" antenna 14 integrated or alternatively in the rear part of the vehicle roof 10 to get integrated.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0222592 A1 to Gieseke.
Gieske [0033] teaches an alert or graphic overlay may be generated when the system detects a height of a structure or object that is potentially insufficient for safe passage underneath by the vehicle. For example, and with reference to FIG. 3, the system may detect when a virtual driving path area becomes infringed by a low hanging tree branch, and may provide an arrow or other icon or image or visual alert that is overlayed on the scene or image (such as via a heads up display of the vehicle so that the overlay is generally at or near the detected low hanging object or low structure) to highlight the hazard for viewing by the driver of the vehicle. Optionally, and with reference to FIG. 6, the system may detect when a tunnel or structure ahead of the vehicle (or otherwise in the path of travel of the vehicle) is too narrow and/or low for safe passage of the vehicle (as the vehicle may be presently loaded). As shown in FIG. 6, when a loaded truck or vehicle approaches a bridge underpass (1), and when the measured width (4) exceeds the detected clearance, the in-vehicle display (3) may display a warning massage (2), such as a picture or image or text or icon or the like, that may flash or otherwise be highlighted to the driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661